PER CURIAM.
The appellant brought suit for damages against appellee as a result of injuries sustained by appellant’s minor child, who was riding in an automobile when it collided with the vehicle driven by the appellee.
The accident occurred in Dade County at the intersection of Krome Avenue and Southwest 216th Street. At the time of the accident the child was riding in an automobile being driven by her uncle in a westerly direction at a high rate of speed into the intersection. This vehicle did not stop for the stop sign at 216th Street. A collision occurred with the automobile being operated by the appellee in a northerly direction on Krome Avenue, within the speed limit. Krome Avenue is a through highway and is not controlled by a stop sign or traffic signal. The view of both drivers was unobstructed as they approached this intersection. The evidence indicates that as soon as he saw the automobile in which the appellants’ daughter was riding, appellee applied his brakes and swerved in an attempt to avoid the collision. The collision occurred in the northwest quadrant of the intersection, two feet, eleven inches south of the northwest corner.
The point on appeal is whether the trial court erred in granting defendant’s motion for directed verdict on the issue of liability at the close of plaintiffs’ case.
After careful consideration of the record on appeal, briefs and argument of counsel, we have concluded that the trial court was correct in granting defendant’s motion for directed verdict. The evidence was, then, insufficient to support a finding of negligence against the defendant. Spadaro v. Palmisano, Fla.App.1959, 109 So.2d 418; Tackett v. Hartack, Fla.App.1958, 98 So.2d 896.
Therefore, the judgment appealed is affirmed.
Affirmed.